      Case 4:19-cv-00236-WS-MJF Document 26 Filed 04/15/20 Page 1 of 2



                                                                        Page 1 of 2


                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION



BRANDY PASCUAL,

      Plaintiff,

v.                                                      4:19cv236–WS/MJF

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE'S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 25) docketed April 14, 2020. The magistrate judge recommends that

Defendant’s unopposed motion to remand (ECF No. 24) the case to the

Commissioner be GRANTED.

      The court having reviewed the matter, it is ORDERED:

      1. The court ADOPTS and incorporates by reference into this order the

magistrate judge's report and recommendation (ECF No. 25).

      2. Defendant’s motion (ECF No. 24) to remand is GRANTED.
      Case 4:19-cv-00236-WS-MJF Document 26 Filed 04/15/20 Page 2 of 2



                                                                             Page 2 of 2




      3. The Commissioner's decision to deny the plaintiff's application for

benefits is REVERSED pursuant to sentence four of 42 U.S.C. § 405(g).

      4. The case shall be REMANDED to the Commissioner for further

consideration consistent with the magistrate judge's report and recommendation.

      5. The clerk shall enter judgment stating: "The decision of the Commissioner

is REVERSED."

      6. The clerk shall close the case.

      DONE AND ORDERED this                15th   day of   April   , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
